Citation Nr: 0026627	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder claimed as secondary to the right knee disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a jaw disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from July 1994 to April 
1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant was scheduled to appear at a Travel Board 
hearing in May 2000, but he failed to appear for his 
scheduled hearing.  No further action with regard to his 
Travel Board hearing request will be taken at this time, 
however, as he has not explained why he missed his May 2000 
hearing or requested a new hearing.


FINDING OF FACT

The claims of entitlement to service connection for disorders 
of the right knee, right hip, left shoulder, jaw and for 
bilateral hearing loss are not supported by cognizable 
evidence demonstrating that they are plausible or capable of 
substantiation.



CONCLUSION OF LAW

The appellant's claims seeking entitlement to service 
connection for disorders of the right knee, right hip, left 
shoulder, jaw and for bilateral hearing loss are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

A well-grounded claim for service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the asserted in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
generally required for the claim to be well grounded.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Alternatively, the third Caluza element can be satisfied by 
evidence of a chronic disease in service or, in the absence 
thereof, by continuity of symptomatology after service, as 
long as there is still medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  38 C.F.R. § 3.303(b) (1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  A chronic disability in 
service can be shown by either evidence contemporaneous with 
service or evidence that is post-service.  Savage, 10 Vet. 
App. at 495.
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

However, although identical in-service and current diagnoses 
are not required for purposes of a § 3.303(b)-based well-
grounded claim, see Hodges v. West, 13 Vet. App. 287 (2000), 
a claimant diagnosed with a chronic condition shown after 
service must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether it is well 
grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As it appears that all of the appellant's service medical 
records have been obtained and associated with the claims 
file, additional service medical records development is not 
in order.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

The appellant does not contend that he sustained any specific 
injury to his right knee and left shoulder during service, 
but rather, contends that excessive physical exertion caused 
him to sustain recurrent swelling and "popping out" 
episodes of the joints of his right knee and left shoulder.  
Regarding his jaw, he contends that he was diagnosed in 
service with temporomandibular joint (TMJ) dysfunction due to 
the chin strap on his helmet pulling back on the chin.  
Regarding his right hip, he does not allege any specific 
injury in service, but argues that the problems he 
experienced in service with his right knee affected his 
normal gait, which in turn has caused him to suffer from 
recurrent "popping out" symptoms of the right hip.  
Regarding hearing loss, he contends that he was exposed to 
excessive noise in service due to small arms fire and grenade 
explosions.  

Service medical records reflect only a one-time treatment for 
the right knee, in August 1994, while he was at Fort Benning, 
Georgia.  He complained of right knee pain for the past one 
week and stated that he had had such pain on and off since 
childhood.  Examination was negative in all respects except 
for some patellar crepitus.  He was given some Motrin for 
pain relief and a one-week profile to march at his own pace 
and distance.  The balance of his service medical records are 
negative for any additional treatment for the right knee and 
there is no evidence of treatment for the right hip, left 
shoulder, jaw or for bilateral hearing loss (an audiogram 
conducted in July 1996 showed puretone thresholds of 20, 5, 
15, 25 and 5 in the 500-4000 Hertz range for the left ear, 
and 15, 5, 0, 15 and 35 in the same Hertz range for the right 
ear; he was provided earplugs, but the examiner specifically 
noted that he was not routinely exposed to hazardous noises 
in connection with his duties).  Dental records from service 
do not document any treatment for TMJ dysfunction or other 
trauma to the teeth.  When the appellant was examined for 
separation purposes in April 1997, he related a history of 
sustaining injuries to his knee, shoulder and jaw during 
service, but the examiner found no abnormalities on 
examination for these conditions.

The appellant was discharged from active duty on April 4, 
1997, and he filed his original claim for the disorders in 
question in April 24, 1997.  That same day, he was seen as an 
outpatient in a VA medical facility for pain in his right 
knee and left shoulder for the past week which he related to 
an injury in 1995 while in service.  The diagnostic 
impression was joint pain as a physical examination disclosed 
no crepitus or swelling in the right knee (although it was 
noted that it "locks at times") but he had some left 
shoulder crepitus; however, x-rays of the right knee and left 
shoulder taken at that time showed no abnormalities and were 
interpreted as normal.

Thereafter, the appellant was seen on July 20, 1997, for 
treatment of a right knee injury (he dislocated the knee when 
he fell on a toy).  He reported at that time that he suffered 
from frequent dislocations of the right knee, which he could 
pop back into place on his own until the present injury 
occurred and he was unable to do so.  The assessment was 
patella dislocation.  He was seen for follow-up evaluation on 
August 5th, at which time he related a 2-3 years history of 
locking and giving way symptoms in his right knee.  
Examination at that time disclosed patellar subluxation.  On 
September 8, 1997, an MRI study of the right knee showed a 
tear in the posterior horn of the medial meniscus.  Medical 
records in the file show that he was last seen for outpatient 
treatment of this injury in October 1997 at which time it was 
noted that he had a subluxatable patella of his right knee.  
He denied any history of trauma to the right knee except for 
repetitive use in the military.  It was recommended that he 
gradually discontinues the use of a brace he was provided 
earlier, to continue exercising his quadriceps and stretch 
his hamstrings, and that he return to the clinic in six 
months for follow-up.

In connection with this claim, the appellant was examined on 
VA general medical, orthopedic and audiological compensation 
examinations conducted in March 1998.  On the general medical 
examination, he related a history of chronic pain in his 
right knee and left shoulder since an injury in service in 
1995.  He also complained of a history chronic ringing and 
loss of hearing in the left ear for the past two-and-a-half 
years.  He also complained of occasional pain in the left TMJ 
with headaches for the past two years.  Based on the 
examination, the appellant was diagnosed with a history of 
arthralgia of multiple joints and chronic ringing and mild 
hearing loss in the left ear, although the general medical 
examiner advised the reader to refer to the separate 
orthopedic and audiological examination reports for further 
details.

On the VA orthopedic examination conducted in March 1998, the 
appellant reported a history of popping-out symptoms in the 
left shoulder, although he denied any history of injury, 
medical attention or functional impairment in the left 
shoulder.  Regarding his right hip, he also reported no 
history of injury or medical attention/functional impairment, 
but stated that it would pop out every week or two.  
Regarding his right knee, the appellant stated that he 
developed pain symptoms in service while marching.  He stated 
that he sought medical treatment in service and was given 
Motrin.  He continued to experience problems with the right 
knee thereafter, to include complaints of pain and locking 
episodes.  Physical examination of his right hip and left 
shoulder showed no abnormalities except for some popping 
episodes with range of motion testing.  Examination of his 
right knee was significant for some discomfort with lateral 
patellar subluxation and an ability by the appellant to 
demonstrate a "marked clunk" of the knee with extension to 
the fully flexed position.  X-rays of the right knee, left 
shoulder and right hip showed no abnormalities as each study 
was interpreted as normal.  Based on these findings, the 
examiner diagnosed physiological popping of the left shoulder 
and right hip, with no functional limitations for each, and 
posterior horn medial meniscus tear of the right knee.

The VA audiological examination conducted in March 1998 
showed puretone thresholds in the 500-4000 Hertz range as 10, 
5, 10, 20 and 40 in the right ear and 15, 10, 20, 35 and 25 
in the left ear.  CNC word testing showed 94 percent speech 
recognition in the right ear and 96 percent in the left ear.  
The appellant reported a history of noise exposure to 
gunfire, grenades and mines in service with left ear tinnitus 
since 1996 secondary to close proximity to a grenade blast.  
Based on these findings, the examiner diagnosed bilateral 
normal hearing with subjective tinnitus in the left ear.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection for disorders of the right knee, 
right hip, left shoulder, jaw and bilateral hearing loss well 
grounded.  Caluza, 7 Vet. App. at 498.  There is no competent 
medical evidence which provides a nexus, as reflected by 
medical diagnosis or opinion, between any of the appellant's 
complaints and reported medical history referable to his 
right knee, right hip, left shoulder, and noted after service 
and any event or incident of his military service.  As 
detailed above, the service medical records reflect treatment 
on one occasion in August 1994 for pain in the right knee of 
the past one-week's duration, but a chronic disability 
related thereto was not shown in service as no further 
treatment for the right knee was noted in service and no 
abnormalities were found at the time of his separation 
examination in April 1997.  There is no evidence of any 
treatment for the right hip, left shoulder, jaw (including 
TMJ dysfunction) or for bilateral hearing loss in service.  
Following service, he was seen a few weeks after discharge 
for complaints of pain in his right knee and left shoulder 
that he related to an injury in service in 1995; however, as 
noted above, there is no evidence from service showing any 
treatment in 1995 for injuries of the right knee or left 
shoulder.  Subsequently, post-service medical records reflect 
that he sustained an intercurrent injury to the right knee, a 
meniscus tear, in July 1997 when he fell on a toy.  At that 
time he related a history of recurrent locking and giving-way 
episodes in the right knee dating back to the time he was in 
the service, but again, there is nothing in the service 
medical records to corroborate this reported history.  As 
noted, he was treated on one occasion early in this service 
period for his right knee, but no further treatment for the 
right knee was noted thereafter, a period of more than two 
years, and no treatment for the left shoulder is documented 
in service.  Moreover, he was specifically evaluated for 
right knee and left shoulder conditions at the time of his 
separation in April 1997, but the military examiner found no 
evidence of disability in either joint.  Regarding the right 
hip and jaw, there is no evidence of treatment for these 
conditions in service or after.  He was diagnosed with 
"physiological popping" of his right hip on the March 1998 
VA examination, but the x-rays and physical examination were 
essentially normal for the right hip as the examiner found no 
functional limitations associated therewith.  The same 
diagnosis and assessment was made for the left shoulder on 
this examination based on essentially similar clinical 
examination findings, and the diagnosis for the right knee 
was related specifically to the July 1997 meniscus tear 
versus in-service disability or symptomatology.

Given these findings, the Board finds the appellant's 
evidentiary assertions regarding a history of chronic pain 
and disability from these disorders since service to be 
inherently incredible beyond that which is documented in the 
service medical records, in this case, the single clinic 
visit in August 1994 for treatment of his right knee pain 
complaints, not shown by the balance of the service records 
to be a chronic disability.  Hence, his reported accounts of 
chronic disability since service noted on medical records 
after service will not be presumed credible for purposes of 
well groundedness.

With respect to bilateral hearing loss, there is no competent 
medical evidence showing a current hearing loss disability of 
the left ear.  It is noted that for VA purposes, a hearing 
loss is a disability if any of the frequencies 500-4000 Hertz 
are 40 decibels or greater; or if at least three of these 
frequencies are 26 decibels or greater; or if speech 
recognition on the Maryland CNC test is less than 94 percent.  
38 C.F.R. § 3.385 (1999).  None of these criteria were 
clinically reported on the March 1998 VA audiological 
examination.  That being the case, the appellant does not 
currently have a hearing loss disability in the left ear for 
VA purposes.  There is no evidence showing post-service 
treatment for hearing loss.  Regarding the right ear, a 
hearing loss disability for VA purposes is shown only by the 
40 decibels puretone threshold at 4000 Hertz noted on the 
March 1998 VA examination, but as no hearing loss 
complaints/diagnoses were noted in service, there is no 
competent medical evidence linking this current finding to 
any incident or event of service.  Again, as noted above with 
the other disorders, the appellant's reported history of in-
service hearing loss was noted on the March 1998 VA 
examination, but there is nothing in the service medical 
records showing any complaints, treatment or diagnosis of 
hearing loss nor is there any evidence of treatment in the 
period following service, and hence, the Board finds his 
assertions in this regard inherently incredible for purposes 
of well groundedness.

The Board has considered the appellant's contentions and 
hearing testimony on appeal, however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions will not 
support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  It is not shown that the appellant 
is competent based on medical training and professional 
status to render a medical diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to the 
claim, including no duty to obtain a medical examination or 
opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection.  Nothing further in the record suggests 
the existence of any additional evidence that might well 
ground these claims.  At his hearing in August 1998, he 
related that he was seeing a private physician for his right 
knee, but he stated specifically that this physician agreed 
with the diagnosis made by VA physicians and that therefore, 
he should continue to go to VA for further treatment and 
evaluation.  Hence, it is neither claimed nor reasonably 
shown that any records from this physician would serve to 
well ground this claim as well.  In this respect, the Board 
is satisfied that the obligation imposed by section 5103(a) 
has been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claims of 
service connection as not well grounded.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).


ORDER

Entitlement to service connection for disorders of the right 
knee, right hip, left shoulder, jaw and for bilateral hearing 
loss is denied, as these claims are not well grounded.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals


 



